I respectfully dissent from the majority opinion. *Page 244 
Though recognizing the decision to reduce the number of teachers in the case sub judice was certainly reasonable because of the decline in enrollment and corresponding loss of funding, the virtually simultaneous offer of part-time employment to appellant did not result in a reduction in the number of teachers (R.C. 3319.17). The trial court erred in granting summary judgment in favor of the board of education. The judgment should be reversed and the matter remanded for further proceedings according to law.